Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 10/14/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUNIS (US 2007/0127244) in view of DUNCAN (US 10050422).
Regarding claim 1, CUNIS discloses a strip lamp (FIG.s 1-8) comprising: a strip lamp body (including 12 FIG. 3), having one end with an outlet hole for a wire to pass through (structurally evident, see 40 FIG. 3); an end cover (44 and 50 FIG. 4) sleeved and fastened on the an outer periphery of the end of the strip lamp body, and the end cover having a through hole for a wire to pass through (evident of FIG. 4), wherein the through hole has an axis parallel to a direction of the strip lamp body and is offset (to center) by a predetermined distance (being substantially equal to zero) from the outlet hole, the end cover has a line pressing mechanism (understood as a mechanism that holds the wire, which is structurally evident and physically required of the assembly) adjacent to the through hole and extends toward the end of the strip lamp body, the line 
CUNIS does not explicitly show the line pressing mechanism having a plurality of teeth and the plurality of teeth are perpendicular to a direction of the wire.
DUNCAN teaches a line pressing mechanism (FIG.s 1-15) having a plurality of teeth (such as 211 and 233 FIG. 3) and the plurality of teeth are perpendicular (evident of FIG.s 3 and 6) to a direction of a wire to be held therein (structurally evident, see 102 FIG. 1, 250 FIG. 6, 1201 FIG. 12). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a toothed line pressing mechanism, such as taught by DUNCAN, with the strip lamp of CUNIS, in order to improve the structural integrity of the assembly. 
Regarding the through hole being offset from the outlet hole, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to offset the holes of CUNIS such that the wire includes bend, such as taught by DUNCAN FIG. 1 in accordance to a preferred structural arrangement optimal for the desired application of the lamp. 
Regarding claim 3, although CUNIS in view of DUNCAN does not explicitly show each of the plurality of teeth having the serrated shape, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a desired shape for the teeth in order to achieve a desired strengthening of the pressing mechanism.
claim 5, DUNCAN further teaches the line pressing mechanism is formed perpendicular to the inner wall of the end cover (evident of 201 and 203 in relation to 100 FIG.s 1-3). 
The motivation to combine is same as in claim 1 above. 
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUNIS in view of DUNCAN, as applied to claim 1 above, and further in view of MAY (US 9671071).
Regarding claim 7, DUNCAN further teaches light transmitting component and the base but DUNCAN does not explicitly show accommodating  LED circuit board. 
MAY teaches the strip lamp body comprises a light transmitting component (labeled as 126 in FIG. 10) for receiving an LED circuit board (102, 108 FIG. 10) therein, and a lamp housing (106 FIG. 10) located outside the light transmitting component; the light transmitting component includes a lens (lens portion of 126 FIG. 10) and a base (such as 128a and 128b FIG. 10) integrally formed with the lens, the LED circuit board is positioned between the cavity formed by the lens and the base; an opening (opening opposite to 105, structurally evident of FIG. 10) is provided on a side surface of the lamp housing, and the light transmitting main portion of the lens is exposed outside the lamp housing from the opening (structurally evident).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the LED circuit board and its associated structure, such as taught by MAY, with the strip lamp of CUNIS in view of DUNCAN in order to achieve a desired operational and structural modularity in accordance to a preferred application of the assembly. 
claim 8, MAY further teaches the light transmitting component further includes a cover plate (see 708 FIG. 23 being in addition to end cover 762) having a cross-sectional size adapted to the end surface of the light transmitting component and located at an end of the light transmitting component (structurally evident), and the outlet hole is formed on the cover plate (structurally required).
The motivation to combine is same as in claim 7 above. 
Regarding claim 9, CUNIS further discloses the end cover is fastened to the end surface of the lamp housing by screws (see 52 FIG. 3).
Response to Arguments
Applicant’s arguments dated 10/14/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875